Citation Nr: 1120266	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  08-26 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss. 

2.  Entitlement to service connection for sinusitis. 

3.  Entitlement to service connection for a bilateral knee disorder. 

4.  Entitlement to service connection for a right ankle disorder.

5.  Entitlement to service connection for a left ankle disorder. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1991 to March 2000. 

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the Board sitting at the RO in March 2011.  A transcript of the hearing is associated with the claims file. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  


REMAND

In January 2000, prior to discharge, the Veteran submitted a claim for service connection for disabilities that are not part of this appeal.  The Veteran reported that he had been hospitalized at the Darnell Army Medical Center at Fort Hood, Texas, in December 1999.  The Veteran also noted that a medical evaluation board review of his status was in progress.  The Certificate of Release or Discharge from Active Duty (DD-214) showed that the Veteran was discharged for a medical disability with severance pay. 

Service treatment records associated with the claims file do not contain records of hospitalization in December 1999, the results the medical and physical evaluation board review, or a report a discharge physical examination.  Although the records that are in the claims file appear to be complete from the time of enlistment to December 1999, the Board concludes that records of the Veteran's medical status at the end of his active service are missing from the claims file. 

In his correspondence and his application for service connection for the disorders on appeal, the Veteran did not refer to his hospitalization, medical discharge processing, or final examination as relevant to the current issues on appeal.  Even if the Veteran was discharged for disabilities unrelated to this appeal, these records may provide information relevant to the onset or relationship of the claimed disabilities to active service.  The records may be contained in personnel files or hospital archives.  As the Veteran has placed the Board on notice that there may exist outstanding pertinent records of medical treatment or examinations in the possession of the United States, an additional search for relevant service records is necessary to prior to addressing these claims.  

The Veteran noted that he was treated at San Marcos Family Medicine in San Marcos, Texas, since June 1999 and he provided authorizations to obtain all records of care.  The earliest records recovered and added to the claims file were dated in 2004.  There is no evidence on file showing a response from the clinic suggesting that earlier records were not available.  As any treatment from 2000 to 2004 would be immediately after service, and quite pertinent to these claims, an additional request for any available outstanding record of pertinent treatment is warranted.  

The Veteran reported that he was exposed to omnidirectional noise from heavy Army weapons while he provided food service to units in the field.  In November 2006, a VA audiologist reviewed the claims file and noted that audiometric testing in service showed high frequency hearing loss in the left ear but normal hearing in the right ear.  Concurrent testing showed the onset of high frequency loss in the right ear.  The audiologist concluded that the left ear loss was related to service.  He also concluded that the right ear loss was not related to service because it did not manifest until after service.  The audiologist did not explain why omnidirectional noise exposure could cause hearing loss in one ear but not have a causal or aggravating effect on hearing loss in the other ear, even if not manifested as a disability until several years later.  An additional audiometric examination and opinion are necessary to decide the claim.  38 C.F.R. § 3.159 (c) (2010). 

In November 2006, a VA physician reviewed the claims file and examined the Veteran regarding his claimed nasal disorder.  Service treatment records showed that the Veteran was treated on four occasions for nasal congestion.  On two occasions, military clinicians diagnosed sinusitis and prescribed antibiotic medication.  The physician noted no current sinus symptoms.  Concurrent X-rays showed a smaller left maxillary sinus but no indications of infection.  The physician concluded that the Veteran's intermittent congestion was best diagnosed as allergic rhinitis and not sinusitis.  This diagnosis was consistent with similar diagnoses by a VA physician in April 2002 and a private physician in February 2006.  In June 2007, the RO granted service connection for allergic rhinitis.  However, in VA outpatient treatment records in January and February 2007, the Veteran was diagnosed with sinusitis and prescribed antibiotic medication.  As there is additional evidence of recurrent sinusitis, a current VA examination and opinion are indicated prior to the Board decision on this claim.  Id.  

At a March 2011 Board hearing, the Veteran stated that he had applied for enlistment in the National Guard and had undergone a complete physical examination at the Military Entry Processing Station at Fort Sam Houston about one year earlier.  The report of this examination is not of record.  The Veteran was not accepted for service for unspecified reasons.  The results of the examination may be relevant to claims for service connection for disorders identified in service or related to service.  The RO should request any records related to enlistment examinations involving the National Guard.  

Finally, VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, the RO should request VA medical records pertaining to the Veteran that are dated from April 2008 to the present.


Accordingly, the case is REMANDED for the following action:

1.  Request from the Veteran copies of any records of hospitalization, examination, and medical board evaluation that he may have in his possession.  Absent copies of the records, request that the Veteran identify the reasons for his hospitalization and medical discharge.  Associate any records or response with the claims file. 

2.  Request the following records from the National Personnel Records Center (NPRC): 

a.  The Veteran's service personnel records including records of medical examination and evaluation related to the Veteran's medical discharge.  

b.  Records of the Veteran's inpatient care at Darnell Army Medical Center, Fort Hood, Texas, from December 1999 to January 2000. 

c.  Associate any records received with the claims file.  If any of the above records cannot be recovered, document the action taken and the results in an administrative memorandum and associate it with the claims file.  

3.  Request a current authorization from the Veteran to obtain records of medical care from San Marcos Family Medicine in San Marcos, Texas from June 1999 to October 2004.  If authorized, request copies of any available records and associate any records received with the claims file.   

4.  Request records of a physical examination performed on the Veteran between January and April 2010 at the Military Entrance Processing Station, San Antonio Texans, 2850 Stanley Road, Fort Sam Houston, TX, 78234.  Associate any records received with the claims file. 

5.  Request all records of VA outpatient medical care since April 2008.  Associate any records received with the claims file. 

6.  Schedule the Veteran for a VA audiometric examination.  Request that the examiner review the claims file and note review of the claims file in the examination report.  Request that the examiner provide an evaluation of the Veteran's bilateral hearing acuity and the impact of any deficits on the Veteran's occupation and daily activities.  Request that the examiner provide an opinion whether any disability of the right ear is at least as likely as not (50 percent or greater possibility) related to acoustic trauma in service or any other aspect of service.  Request that the examiner provide a rationale why omnidirectional noise exposure contributed to hearing loss in one ear but did not cause or aggravate hearing loss in the other ear.  

7.  Schedule the Veteran for a VA examination of the sinuses.  Request that the examiner review the claims file and note review of the claims file in the examination report.  Request that the examiner provide an evaluation of the Veteran's sinus disorder, if any, and provide an opinion whether any chronic disability found is separate from service-connected allergic rhinitis, and if so, whether it is least as likely as not (50 percent or greater possibility) related to the treatment encounters in service or any other aspect of service.  

8.  Then, review the claims file to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated.  If further examination is warranted for other disorders, including the knee or ankle conditions, the agency of original jurisdiction should schedule one.   

9.  Then, readjudicate the claims for service connection for right ear hearing loss, sinusitis, bilateral knee, and bilateral ankle disorders.  If any benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the appellant and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.   

The purpose of this remand is to assist the appellant with the development of his claims.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2010).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).

  

_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


